OPINION OF THE COURT
Per Curiam.
Petitioner seeks an order pursuant to 22 NYCRR 1022.34 (m) approving his application for admission to practice in New York State, notwithstanding the adverse determination of the Character and Fitness Committee of the Eighth Judicial District.
Petitioner submitted his application for admission to practice in May 1988. On June 9, 1990, following a hearing, the Character and Fitness Committee of the Eighth Judicial Dis*47trict approved a report from a subcommittee dated May 25, 1990 recommending denial of the application. For the reasons stated in the subcommittee report, we concur and deny the petition with leave to petitioner to reapply following one year from the date of the order entered on this decision.
Boomer, J. P., Pine, Balio, Lawton and Davis, JJ., concur.
Application for admission denied with leave to reapply after one year.